ROBINSON, J.
The provision of Section 276, General Code (109 O. L., 98,) “State examiners shall receive the same compensation as is paid the auditor of the county in which the examination is held, said compensation to be reduced to a per diem basis by dividing the annual compensation of said county auditor by three hundred,” violates the requirement of Section 26, Article II, of the Constitution of Ohio, and is for that reason invalid.
Judgment affirmed.
Marshall, CJ., Jones, Matthias, Day and Kinkade, JJ., concur.